IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00109-CV

JIMMY JOSEPH NEWELL,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2017-1307-C2


                           MEMORANDUM OPINION


      Jimmy Joseph Newell was convicted in 2017. The trial court’s judgment was

signed on July 28, 2017. Subsequently, on August 10, 2017, the trial court signed an Order

to Withdraw Funds which ordered the withdrawal of $259 from Newell’s inmate account

at the Texas Department of Criminal Justice.

      In a Motion to Rescind Withdrawal Notification filed in 2018, Newell asked the

trial court to rescind its Order to Withdraw Funds because Newell had limited money in

his inmate account from family gifts which he used for “hygiene, postage and other misc.
commissary items.” The trial court promptly denied the motion, and Newell properly

appealed that denial. See Harrell v. State, 286 S.W.3d 315, 321 (Tex. 2009); Johnson v. Tenth

Judicial Dist. Court of Appeals at Waco, 280 S.W.3d 866, 874 (Tex. Crim. App. 2008); Ramirez

v. State, 318 S.W.3d 906, 908 (Tex. App.—Waco 2010, no pet.).

        Within days of the trial court’s order denying Newell’s motion, the trial court

signed a new Order to Withdraw Funds, specifying the withdrawal of $251.62 from

Newell’s inmate account. Newell has also challenged this order of withdrawal and has

recently asked that we stay and abate this appeal so that the trial court can rule on

Newell’s challenge to the “new” or current withdrawal order.

        After reviewing the record, we have determined that the August 2017 Order to

Withdraw Funds has been rendered moot by the trial court’s subsequent Order to

Withdraw Funds signed on February 23, 2018. See Heckman v. Williamson Cty., 369 S.W.3d
137, 162 (Tex. 2012) (“A case is moot when the court's action on the merits cannot affect

the parties' rights or interests.”). Having been replaced by the February 2018 order, the

August 2017 order, which is the subject of this appeal, is no longer the operative order.

        Accordingly, this appeal is dismissed without prejudice to Newell appealing the

trial court’s ruling, once that ruling is made, on Newell’s Motion to Rescind Withdrawal

Notification filed on June 27, 2019, if necessary.




                                           TOM GRAY
                                           Chief Justice


Newell v. State                                                                        Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed August 28, 2019
[CV06]




Newell v. State                               Page 3